                                          Case 4:14-cv-04140-PJH Document 99 Filed 07/29/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMILAH TALIBAH ABDUL-HAQQ,                     Case Nos. 14-cv-04140-PJH
                                                                                                   16-cv-05454-PJH
                                   8                   Plaintiff,

                                   9             v.

                                  10                                                     ORDER DENYING MOTIONS TO
                                         KAISER FOUNDATION HOSPITALS, et                 SEAL CASE RECORDS
                                         al.,
                                  11                                                     Re: Dkt. Nos. 52, 98
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                         JAMILAH TALIBAH ABDUL-HAQQ,
                                  14
                                                       Plaintiff,
                                  15
                                                 v.
                                  16
                                         KAISER EMERGENCY IN SAN
                                  17     LEANDRO
                                  18                   Defendant.
                                  19

                                  20          Before the court are plaintiff Jamilah Abdul-Haqq’s (“plaintiff”) motions to “seal
                                  21   case file” in related actions Abdul-Haqq v. Kaiser Foundation Hospitals, et al., 14-4140
                                  22   (Kaiser I) and Abdul-Haqq v. Kaiser Emergency in San Leandro, 16-5454 (Kaiser II).
                                  23   Kaiser I, Dkt. 98, Kaiser II, Dkt. 52. This matter is suitable for decision without oral
                                  24   argument. Having read plaintiff’s papers and carefully considered her arguments and the
                                  25   relevant legal authority, the court hereby DENIES plaintiff’s motions to seal.
                                  26                                         BACKGROUND
                                  27          Years ago, plaintiff filed Kaiser I and Kaiser II as actions for employment
                                  28   discrimination against the various medical organizations named above. Ultimately, the
                                            Case 4:14-cv-04140-PJH Document 99 Filed 07/29/20 Page 2 of 5




                                   1   court dismissed both actions with prejudice and entered judgment against plaintiff. The

                                   2   court terminated Kaiser I on April 10, 2015 and Kaiser II on May 1, 2017.

                                   3          The instant motions have nothing to do with the underlying litigation in these long-

                                   4   closed actions. Stated simply, in an identical request filed in both actions, plaintiff asks

                                   5   the court to seal her “case file,” Kaiser I, Dkt. 98 at 2; Kaiser II, Dkt. 52 at 2, which the

                                   6   court understands to mean all records publicly accessible on each action’s docket.

                                   7          Plaintiff contends that a third-party, Denise Smith (“Smith”), who is the significant

                                   8   other of plaintiff’s former significant other, Rodney Hillman (“Hillman”), has “taken the

                                   9   information that is available online which has some of [plaintiff’s] medical diagnosis and

                                  10   has harass[e]d, threatened, [and] taunted [plaintiff] to improperly disclose [the subject]

                                  11   records.” Id. To support her requests, plaintiff attaches a string of text messages

                                  12   purportedly exchanged between her and Smith. Defendants did not oppose the requests.
Northern District of California
 United States District Court




                                  13                                            DISCUSSION

                                  14   A.     Legal Standard

                                  15          There is a general principle in favor of public access to federal court records.

                                  16   Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). “The proponent of sealing

                                  17   bears the burden with respect to sealing. A failure to meet that burden means that the

                                  18   default posture of public access prevails.” Kamakana v. City & City of Honolulu, 447 F.3d

                                  19   1172, 1182 (9th Cir. 2006). The Ninth Circuit has recognized that two different standards

                                  20   may apply when a request to seal a document is made in connection with a motion—

                                  21   namely the “compelling reasons” standard or the “good cause” standard. Ctr. For Auto

                                  22   Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-97 (9th Cir. 2016).

                                  23          While it appears the Ninth Circuit has not spoken on the standard applicable to

                                  24   requests to seal an entire case file, district courts considering such a request have ruled

                                  25   that the compelling reasons standard controls. Tischer Co. v. Robertson Stevens, Inc.,

                                  26   2007 WL 3287846, at *2 (N.D. Cal. Nov. 5, 2007) (applying the compelling reasons

                                  27   standard to plaintiff’s request “to seal the entire case file”); Bracken v. Fla. League of

                                  28   Cities, 2019 WL 1867921, at *3 (D. Or. Apr. 24, 2019) (“Where the party seeks to seal
                                                                                       2
                                            Case 4:14-cv-04140-PJH Document 99 Filed 07/29/20 Page 3 of 5




                                   1   case files in their entirety . . . courts have required that party to meet the high threshold of

                                   2   showing that ‘compelling reasons’ support the need for secrecy.”).

                                   3            Under that standard, a court may seal records only if it finds a “compelling reason”

                                   4   to support such treatment and articulates “the factual basis for its ruling, without relying

                                   5   on hypothesis or conjecture.” Ctr. for Auto Safety, 809 F.3d at 1096-97. “The court must

                                   6   then conscientiously balance the competing interests of the public and the party who

                                   7   seeks to keep certain judicial records secret.” Id. at 1097. Citing the United States

                                   8   Supreme Court in Nixon, the Ninth Circuit has expressly acknowledged that “[w]hat

                                   9   constitutes a ‘compelling reason’ is best left to the sound discretion of the trial court.” Id.

                                  10   B.       Analysis

                                  11            Plaintiff acknowledges that the compelling reasons standard controls her requests.

                                  12   Kaiser I, Dkt. 98 at 2; Kaiser II, Dkt. 52 at 2.
Northern District of California
 United States District Court




                                  13            Plaintiff failed to satisfy her burden under that standard. Plaintiff principally asserts

                                  14   that “Smith has made it clear that she will send information to my employment . . . and my

                                  15   place of worship for the gratification of public scandal, to circulate libelous statements,

                                  16   and to cause financial harm.” Id. at 2-3. While plaintiff only vaguely cites the attached

                                  17   text messages to support that assertion, id., the court understands that plaintiff is relying

                                  18   upon the following two purported statements by Smith:

                                  19        •   “Please continue on this path. I am about to Rock [sic] your world legally. Thank

                                  20            you for providing all the document proof I need. I will be calling your job, Kingdom

                                  21            Hall, and the Board of Nursing with all back up documents as exhibits.” Id. at 5.

                                  22        •   “[T]o answer your question, my friend is a private investigator who works for the

                                  23            PD. He can get any information he wants, [sic] perfectly legal.” Id. at 7.

                                  24            Neither of these statements substantiate plaintiff’s assertion. First, when viewed in

                                  25   context, the text messages show that plaintiff initiated contact with Smith and Hillman,

                                  26   not the other way around. Id. at 6-9 (showing plaintiff’s messages to Hillman as first in

                                  27   time). Indeed, during their exchange, Smith asks plaintiff “why are you texting [Hillman]

                                  28   [at] 1 am in the morning?” and tells her that “please respect our household . . . please
                                                                                          3
                                          Case 4:14-cv-04140-PJH Document 99 Filed 07/29/20 Page 4 of 5




                                   1   don’t call or text.” Id. at 7. These circumstances undermine plaintiff’s theory that Smith is

                                   2   somehow looking to “gratify” public scandal, circulate libelous statements, or otherwise

                                   3   cause plaintiff financial harm. Instead, based on the court’s read of the text messages

                                   4   provided, it seems that Smith has no interest in “harassing, threatening, or taunting”

                                   5   plaintiff, id. at 2—she just wants to be left alone.

                                   6          Second, plaintiff fails to explain why any “disclosure” by Smith of the subject

                                   7   records to plaintiff’s job, house of worship, or nursing board would be improper. The

                                   8   contents of the filings in this action speak for themselves and, in any event, have long

                                   9   been publicly available to the above referenced institutions in the first instance.

                                  10          Third, plaintiff fails to explain how or why the court should conclude that the

                                  11   subject information even comes from its dockets. Plaintiff simply states that Smith has

                                  12   “taken the information that is available online,” which leaves open the possibility that
Northern District of California
 United States District Court




                                  13   Smith obtained the subject information elsewhere.

                                  14          Independent of the above failures, plaintiff’s sealing requests also fail the

                                  15   requirement that she narrowly tailor such requests to the protected material, as set forth

                                  16   in this district’s local rules, Civ. L.R. 79-5(b), and the Ninth Circuit authority that she

                                  17   herself relies upon, Oregonian Pub. Co. v. U.S. Dist. Court for Dist. Oregon, 920 F.2d

                                  18   1462, 1465 (9th Cir. 1990) (“This presumed right can be overcome only by an overriding

                                  19   right or interest ‘based on findings that closure is essential to preserve higher values and

                                  20   is narrowly tailored to serve that interest.’”). Plainly, her requests, which seek to seal the

                                  21   “case file” without differentiation, make no attempt to identify any particular filing or part of

                                  22   either docket appropriate for sealing. Even if plaintiff had articulated a compelling

                                  23   interest, the court would decline to shield the entirety of each docket from public view.

                                  24          Lastly, plaintiff largely failed to request that any of the subject filings be sealed

                                  25   when they were proffered during the litigation. The belated nature of plaintiff’s requests

                                  26   serves as still another ground to deny them. To the extent plaintiff previously did make

                                  27   such a request, the court already considered and either sealed the subject filing, Kaiser I,

                                  28   Dkt. 50 at 7 (plaintiff’s qualified medical exam filed at Dkt. 36-1), or denied such request,
                                                                                       4
                                          Case 4:14-cv-04140-PJH Document 99 Filed 07/29/20 Page 5 of 5




                                   1   Kaiser I, Dkt. 97 at 2 (unspecified and withdrawn exhibit previously filed at Dkt. 93). In

                                   2   light of the various shortcomings noted above, the court concludes that plaintiff failed to

                                   3   satisfy the requirements necessary to support her sealing requests.

                                   4                                          CONCLUSION

                                   5          For the foregoing reasons, the court DENIES plaintiff’s motions to seal the case

                                   6   records in both Kaiser I (Dkt. 98) and Kaiser II (Dkt. 52).

                                   7          IT IS SO ORDERED.

                                   8   Dated: July 29, 2020

                                   9                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  10                                                United States District Judge
                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     5
